Citation Nr: 0632476	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-18 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1997 until 
August 2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Regional Office (RO) of the Department of 
Veterans' Affairs (VA) in Muskogee, Oklahoma that denied an 
increased (compensable) rating for residuals of left inguinal 
hernia.


FINDING OF FACT

The veteran, without good reason, failed to report for a VA 
examination scheduled in conjunction with the claim on 
appeal.


CONCLUSION OF LAW

The veteran's failure to report for a scheduled VA 
examination requires a denial of his claim of entitlement to 
an increased (compensable) rating for service-connected 
residuals of left inguinal hernia.  38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

The Board finds that the veteran, without good reason, failed 
to report for VA examinations scheduled in conjunction with 
his increased rating claim for residuals of left inguinal 
hernia.  Letters sent to the veteran in August 2005 and 
December 2005 notified the veteran that VA had scheduled him 
for examinations and that the VA medical facility nearest him 
would notify him of the date, time, and place of the 
examinations.  The letters, sent to his last known address, 
informed the veteran that it was very important for him to 
report to the examination, and he was asked to notify the 
medical office if he could not report to the examination.  
The letters were not returned as undeliverable.  In August 
2005, the veteran failed to report for his examination.  The 
veteran was scheduled for a second examination for December 
29, 2005, but he also failed to report for that exam.  In 
April 2006, the veteran was sent a Supplemental Statement of 
the Case (SSOC) informing him of the law addressing failure 
to report for a VA examination.

The provisions of 38 C.F.R. § 3.655 direct, in pertinent 
part, the following:

(a) General.  When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the 
terms examination and reexamination include 
periods of hospital observation when required by 
VA.

(b) Original or reopened claim, or claim for 
increase.  When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.

The Court has held that where "continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
a claim for increase shall be denied."  Dusek v. Derwinski, 
2 Vet. App. 519, 522 (1992).  The Court has also noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).
The VA examination was requested in order to assist in the 
proper resolution of the veteran's increased rating claim.  
The veteran neither appeared for, nor requested to 
reschedule, his examination.  He did not contact VA to 
explain why he did not report for the examination.  He has 
not presented any evidence of "good cause" for failing to 
report to the scheduled VA examination.  Therefore, the 
provisions of 38 C.F.R. § 3.655(b) are applicable and direct 
that the veteran's increased rating claim must be denied.

II.  VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In  accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The Board finds that the notice requirements have been 
satisfied by virtue of letters sent to the appellant and his 
representative in December 2002, March 2004, and January 
2005.  Moreover, at this point, the case really does not 
involve any factual dispute and is denied on the basis of 
applicable law.  Therefore, in the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (Remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided.).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  Here, the RO 
satisfied its duty to assist the claimant by making 
arrangements to afford him a VA examination.  He has failed 
to report for the examination without any documented good 
cause.  The Board concludes, therefore, that a decision on 
the appeal at this time does not violate VA's duties to 
notify and assist, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an increased (compensable) rating for 
residuals of left inguinal hernia repair is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


